IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEORGE M. HADLEY                          : No. 536 EAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
JOEL MORANZ, INDIVIDUALLY AND AS          :
EXECUTOR OF THE ESTATE OF                 :
ELAINE MORANZ, JANA S. PALEY AND          :
SUPERIOR MOVING & STORAGE                 :
COMPANY, INC.                             :
                                          :
                                          :
PETITION OF: JANA S. PALEY                :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.